Citation Nr: 0333524	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



REMAND

The veteran had active duty from July 1967 to February 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a claim of entitlement 
to service connection for PTSD.  The veteran disagreed with 
that denial in June 2001, and, after the RO issued a 
statement of the case in March 2002, the veteran's 
substantive appeal was received in April 2002.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in April 2003 by the undersigned 
Veterans Law Judge.

At his hearing, the veteran testified that a primary stressor 
during his service was the death of his buddy, [redacted], 
in Vietnam.  The veteran testified that he and Mr. [redacted] grew 
up together in New Orleans and entered service at the same 
time.  As the RO noted, the name [redacted] is listed 
among those who died in Vietnam, and that entry reflects that 
[redacted] was born in New Orleans and was killed in action 
in late December 1967.  

The veteran identified additional possible sources of 
evidence to substantiate his contention that while assigned 
to duty at Camp Pendleton, California, he was authorized by 
the Marine Corps to escort his buddy's body from Dover, 
Delaware to the funeral home in New Orleans.  The service 
department reported in July 2002 that the veteran's records 
did not show that he was assigned temporary duty as a body 
escort without reference to what records were relied upon.  
The Board finds that additional factual development is 
necessary to attempt to corroborate the non-combat stressors 
the veteran has identified.  

At his hearing, the veteran testified that he was treated for 
psychiatric problems in service and was hospitalized soon 
after service for those same symptoms.  His testimony appears 
to raise a claim that, if he does not have PTSD as a result 
of the stressors incurred in-service, he continues to have 
current impairment from the same psychiatric disorder or 
symptoms which were first manifested in service and which 
have been chronic and continuous sine that time.  The Board 
finds that the issue on appeal is more accurately stated as 
reflected on the title page of this decision.

Also, subsequent to the RO's determinations in this case, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant must be provided with notice of 
enactment of the Veterans Claims Assistance Act and the 
provisions of that Act, particularly the veteran's rights and 
responsibilities, and notice as to the time allowed for 
submission of evidence.  Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Given these decisions, VCAA requirements should 
be addressed on REMAND.

Accordingly, the case is REMANDED for the following actions:

1.  Unless legal precedent is issued 
after the date of this Board remand which 
makes it clear that the VCAA does not 
apply to claims filed before November 9, 
2000, the veteran should again be advised 
of the enactment of the VCAA.  The 
veteran should be informed of the 
evidence necessary to substantiate his 
claim for service-connection for PTSD, 
including any types of alternative 
evidence he might submit to substantiate 
his claim and the applicable period of 
time to submit or identify such evidence.  

2.  Service medical, personnel, and 
administrative records should be 
requested from the National Personnel 
Records Center (NPRC).  In particular, 
NPRC should also be asked to search for 
any and all medical records of mental 
health or psychiatric assessment or 
treatment of the veteran in service.  
NPRC should be asked to state whether 
there are any psychiatric or other 
service administrative or personnel 
records that have not been released or 
cannot be found and the location of which 
is unknown.

3.  If the veteran's testimony that he 
served as escort for the return of the 
body of [redacted] from Dover, Delaware 
or Philadelphia to New Orleans is not 
confirmed through records obtained from 
NPRC, the service department (Navy/Marine 
Corps) should be asked to search for any 
record pertaining to the veteran's 
locations or assignments, including 
temporary travel orders or leave, or 
Commandant's orders or leave, beginning 
December 21, 1967 to January 15, 1968.  

4.  The Gertrude Geddes Willis Funeral Home, 2120 
Jackson Ave., New Orleans, Louisiana, should be 
asked to provide any information available 
regarding the funeral of [redacted], who died on 
December [redacted], 1967.  The funeral home should be 
asked whether there is any record of when the body 
of [redacted] was received, where the body was 
received from, whether there is any record about 
whether any person accompanied the body, and, if 
so, the funeral home should be asked provide the 
name of the individual(s) who accompanied the body.  
The funeral home should provide any available 
information as to any military escort for the 
funeral, names of pallbearers, or persons in 
attendance at the funeral.  If no such information 
is available, the funeral home should be asked to 
so state that it has no pertinent records.  

5.  The VA Medical Center in Milwaukee, Wisconsin 
should be asked to determine whether the veteran 
was admitted for treatment of any disorder in 1970, 
and any available records should be obtained.  

6.  If additional evidence is obtained 
which corroborates the veteran's 
contention that he escorted the body of 
[redacted] prior to burial, or if 
evidence is received which corroborates 
any other alleged non-combat stressor, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD related to a verified 
non-combat stressor or stressors.  If any 
stressor(s) is/are verified, a summary of 
the verified stressor(s) should be 
provided to the examiner.  

Otherwise, the veteran should be afforded 
VA examination to determine whether he 
has a current psychiatric disorder which 
was incurred in or aggravated during 
service.  

All testing and evaluations deemed 
necessary should be performed.  The 
veteran's claims file must be made 
available to the examiner for review.  If 
the veteran has PTSD, the examiner should 
also be asked to provide an opinion as to 
whether it is at least as likely as not 
(is there a 50 percent likelihood, or 
more) that the diagnosis is supported by 
a verified in-service stressor.  If the 
veteran does not meet the criteria for a 
diagnosis of PTSD, or if the opinion as 
to whether that diagnosis is related to a 
verified stressor is not favorable to the 
veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (is there a 50 percent or 
greater likelihood) that the veteran 
currently has any other psychiatric 
disorder related to service.   

5.  The RO should then readjudicate the 
issue of service connection for a 
psychiatric disorder, to include PTSD.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case (SSOC).  After the appropriate 
period of time for response, the case 
should be returned to the Board for final 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  No action 
is required by the veteran until he receives further notice.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



